            Case 4:13-cr-00139-SWW Document 48 Filed 01/04/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                                4:13-CR-00139-SWW

ANTONIO LAMONT RICE

                                        ORDER

          For the reasons set out below, Defendant’s Motion for Compassionate

Release (Doc. No. 47) is DENIED.

I.        BACKGROUND

          On June 10, 2014, Defendant pled guilty to being a felon in possession of a

firearm.1 On November 6, 2014, he was sentenced to 110 months in prison.2

II.       DISCUSSION

          Although the First Step Act made the procedural hurdles for compassionate

release a bit less strenuous, a defendant still must establish “extraordinary and

compelling reasons” and that release would not be contrary to the 18 U.S.C.




1
    Doc. No. 22.
2
    Doc. Nos. 29, 30.

                                            1
         Case 4:13-cr-00139-SWW Document 48 Filed 01/04/21 Page 2 of 4




§ 3553(a) factors.3

       Before a Defendant may seek compassionate release under the First Step

Act, he must first make the request with the Bureau of Prisons and exhaust his

administrative remedies there.4 Defendant has provided neither argument nor

evidence that he has requested relief from the warden and exhausted his

administrative remedies. Accordingly, this Court lacks jurisdiction.

       Even if this Court had jurisdiction, the request would be denied. In support

of his motion, Defendant asserts that he has high blood pressure, which puts him at

a higher risk of suffering from COVID-19. First, high blood pressure is not an

“extraordinary and compelling” reason warranting release. Although the First Step

Act did not define this phrase, it defers to the United States Sentencing Guidelines,

which does set out examples.5 Defendant’s health condition is not listed.

3
 18 U.S.C. § 3553(a)(2) mandates that any sentence imposed reflect the seriousness of the
offense, afford adequate deterrence, protect the public, and provide the defendant with
appropriate rehabilitation.
4
 See United States v. Smith, Case No. 4:95-CR-00019-LPR-4, Doc. No. 440 (E.D. Ark. May 14,
2020) (no jurisdiction when defendant fails to exhaust administrative remedies).
5
 Of course, this list predates the COVID-19 outbreak. U.S.S.G § 1B1.13 cmt. n. 1. The
examples are: (1) the defendant’s medical condition is such that he suffers from a “terminal
illness” or the condition “substantially diminishes the ability of the defendant to provide self-care
within the environment of a correctional facility and from which he or she is not expected to
recover”; (2) “[t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious
deterioration in physical or mental health because of the aging process; and (iii) has served at
least 10 years or 75 percent of his or her term of imprisonment, whichever is less; (3) the
defendant’s family circumstances include either “(i) The death or incapacitation of the caregiver
of the defendant's minor child or minor children” or “(ii) The incapacitation of the defendant's
                                                 2
         Case 4:13-cr-00139-SWW Document 48 Filed 01/04/21 Page 3 of 4




Furthermore, Defendant has not shown that his health condition is severe enough

to prevent him from independently functioning within the prison. He also has

provided neither argument nor evidence that his health conditions are unable to be

controlled with medication. Second, “fear of contracting COVID-19 or of

experiencing more intense symptoms than the average person are not extraordinary

or compelling enough reasons for release.”6 Third, Defendant is 35 years old,

which means he does not meet the age minimum under the Guidelines.

       Even if Defendant could establish extraordinary and compelling reasons, his

request for relief must be denied because of the § 3553(a) factors – specifically,

protecting the public from additional crimes by Defendant and reflecting the

severity of the offense.

       Defendant has fourteen prior convictions, including theft, criminal trespass,

two domestic batteries, second-degree battery, and two possession of controlled

substances. He also has two conviction for being a felon in possession of a

firearm, which is the same conduct as the instant offense. Additionally, Defendant

was on under a criminal justice sentence when he committed the instant offense.


spouse or registered partner when the defendant would be the only available caregiver for the
spouse or registered partner.”
6
 United States v. Osborne, No. 4:05-CR-00109-BSM-12, 2020 WL 3258609, at *2 (E.D. Ark.
June 16, 2020).

                                               3
       Case 4:13-cr-00139-SWW Document 48 Filed 01/04/21 Page 4 of 4




      The severity of the instant offense must also be considered. North Little

Rock police officers witnessed Defendant run a stop sign in a vehicle he was

driving. The vehicle matched the description of a car from which shots had been

fired earlier. Defendant led police on a high-speed chase. Officers saw Defendant

throw a gun from the window. Later they recovered a loaded .45 caliber pistol and

a high-capacity magazine. Additionally, the passenger in the vehicle had an order

of protection against Defendant.

                                   CONCLUSION

      For the reasons stated, Defendant’s Motion for Compassionate Release

(Doc. No. 47) is DENIED.

      IT IS SO ORDERED, this 4th day of January, 2021.

                                      Susan Webber Wright
                                      UNITED STATES DISTRICT JUDGE




                                         4
